MERRIMAN S. SMITH, Judge.
The employees of the state road commission were blasting in soapstone rock on the Wolf Pen Road, secondary ro.ad No. 32, *241in Tyler county, West Virginia, on September 7, 1945. In so doing rocks were thrown for a distance of about 200 feet, damaging the metal roofs of the house and barn and breaking ten 8" x 10" window glass in the home belonging to claimant to the extent of $25.00.
The state road commission, the state agency concerned, concurs in this claim and the attorney general approves the claim and recommends payment.
An award is hereby granted to claimant, L. E. Van Camp, in the sum of twenty-five dollars ($25.00).